Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (2012/0079650) in view of “Face frame” Wikipedia webpage and Brafford et al (4,844,565) and Schultz (4,844,565). Metcalf teaches a cabinet comprising: (a) a cabinet housing having an interior space and an upper opening (accommodating 90,98), said upper opening being configured to receive at least one sink (98) operably connected to a countertop (90), said interior space is sized to receive an interior portion of at least one drawer (16) and at least a portion of plumbing to be connected to the at least one sink (inherent with 94,96,98 and 100,102); (b) said cabinet housing including a bottom frame member (shown in figure 3B with 140 there above) and a front frame member (front members of 12).  First for claim 1, Metcalf does not specifically disclose a removable front frame.  The webpage “face frame” (figure shown below) teaches a removable front frame having a first horizontally extending member (lower rail), a second horizontally extending member (upper rail), a first vertically extending member (left outer stile), a second vertically extending member (right outer stile) and a third .
For claim 2, Metcalf in view of “Face frame” Wikipedia webpage and Brafford and Schultz further teaches (a) at least a first door (22) movably mounted to said cabinet housing adjacent said second opening so that said at least a first door can move between a closed position and an open 3position, said at least a first door being sized to completely cover said second opening when said at least a first door is in the closed position; and, (b) at least a first drawer (16) slidably connected to said cabinet housing so that said at least a first drawer can slide in said first opening between an open position and a closed position.  


    PNG
    media_image1.png
    507
    364
    media_image1.png
    Greyscale


Claims 1, 2, 7, 8, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (2012/0079650) in view of “Face frame” Wikipedia webpage, Sturdivant (20070175075) and Schultz (4,844,565). Metcalf teaches a cabinet comprising: (a) a cabinet housing having an interior space and an upper opening (accommodating 90,98), said upper opening being configured to receive at least one sink (98) operably connected to a countertop (90), said interior space is sized to receive an interior portion of at least one drawer (16) and at least a portion of plumbing to be connected to the at least one sink (inherent with 94,96,98 and 100,102); (b) said cabinet housing including a bottom frame member (shown in figure 3B with 140 there above), side .
For claim 2, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant and Schultz further teaches (a) at least a first door (22) movably mounted to said cabinet housing adjacent said second opening so that said at least a first door can move between a closed position and an open 3position, said at least a first door being sized to completely cover said second opening when said at least a first door is in the closed position; and, (b) at least a first drawer (16) slidably connected to said cabinet housing so that said at least a first drawer can slide in said first opening between an open position and a closed position.  
	For claim 8, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant and Schultz further teaches that the cabinet housing, when installed, includes one or more plumbing components in the storage area (for sink 94,96,98 and 100,102).  
For claim 14, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant and Schultz further teaches that the front frame member includes a third horizontally extending member (mid-rail), said third horizontally extending member having a length less than each of a length of said first horizontally extending member and a length of said second horizontally extending member, said third horizontally extending member is disposed between said first horizontally extending member and said second horizontally extending member .
For claim 15, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant and Schultz further teaches a second drawer (16) configured to be slidably mounted to said cabinet housing.  
For claim 16, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant and Schultz further teaches that said second drawer is positioned below said first drawer.  
For claim 18, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant and Schultz further teaches that a first end of said third horizontally extending member is connected to said first vertically extending member and a second end of said third horizontally extending is connected to said third vertically extending member to form two vertically aligned drawer openings between said first vertically extending member and said third vertically extending member.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (2012/0079650) in view of “Face frame” Wikipedia webpage, Brafford et al (4,844,565) and Schultz (4,844,565) as applied to claims 1 and 2 above, and further in view of Restivo (2,620,251).  As stated above, Metcalf in view of “Face frame” Wikipedia webpage and Brafford and Schultz teaches the limitations of claim 1, including a cabinet housing with drawers.  For claim 3, Metcalf in view of “Face frame” Wikipedia webpage, Brafford and Schultz fails to teach mounting brackets for the drawers.  Restivo teaches at least a first mounting bracket (T) positioned in an interior of a cabinet housing adjacent a first opening and operably connected to a first drawer (DR) so that said first drawer can slide horizontally between the open position and the closed position.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Metcalf in view of “Face frame” Wikipedia webpage, Brafford and Schultz by adding a mounting bracket, such as is taught by Restivo, between the cabinet and drawer, to assist in moving the drawer into and out of the cabinet.
For claim 4, Metcalf in view of “Face frame” Wikipedia webpage, Brafford, Schultz and Restivo fails to specifically teach a rear frame member with bracket attachment means. Restivo further teaches a cabinet housing includes a rear frame member (12) forming a rear portion of said cabinet housing, said rear frame member including a first attachment means (K) for connecting a rear portion of said first mounting bracket (T) to said rear frame member when said first drawer is mounted on a left side of said cabinet housing and a second attachment means (K) for connecting a rear portion of said first mounting bracket (T) to said rear frame member when said first drawer is mounted on a right side of said cabinet housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Metcalf in view of “Face frame” Wikipedia webpage, Braddord, Schultz and Restivo by using the back panel of Restivo thereon, in order to close off the rear of the cabinet and to provide rear attachment means for the brackets.
For claim 5, Metcalf in view of “Face frame” Wikipedia webpage, Brafford, Schultz and Restivo further teaches that said first attachment means is identical to said second attachment means.  
For claim 6, Metcalf in view of “Face frame” Wikipedia webpage, Brafford, Schultz and Restivo further teaches that said first attachment means includes at least one preformed opening formed in said rear frame member prior to shipment of said cabinet housing to a customer and said second attachment means includes at least one preformed opening formed in said rear frame member prior to shipment of said cabinet housing to a customer, said at least one preformed opening of 4said first attachment means is spaced from and horizontally aligned with said at least one preformed opening of said second attachment means (Fig. 2 of Restivo).  
Claims 3-6, 9-12, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (2012/0079650) in view of “Face frame” Wikipedia webpage, Sturdivant (20070175075) and Schultz (4,844,565) as applied to claims 1, 2, 7, 8, 13-16, and 18 above, and further in view of Restivo (2,620,251).  As stated above, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant and Schultz teaches the limitations of claims 1, 7 and 13, including a cabinet housing with drawers.  For claims 3 and 9, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant and Schultz fails to teach mounting brackets for the drawers.  Restivo teaches at least a first mounting bracket (T) positioned in an interior of a cabinet housing adjacent a first opening and operably connected to a first drawer (DR) so that said first drawer can slide horizontally between the open position and the closed position.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant and Schultz by adding a mounting bracket, such as is taught by Restivo, between the cabinet and drawer, to assist in moving the drawer into and out of the cabinet.
For claims 4, 9 and 19, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant, Schultz and Restivo fails to specifically teach a rear frame member with bracket attachment means. Restivo further teaches a cabinet housing includes a rear frame member (12) forming a rear portion of said cabinet housing, said rear frame member including a first attachment means (K) for connecting a rear portion of said first mounting bracket (T) to said rear frame member when said first drawer is mounted on a left side of said cabinet housing and a second attachment means (K) for connecting a rear portion of said first mounting bracket (T) to said rear frame member when said first drawer is mounted on a right side of said cabinet housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant, Schultz and Restivo by using the back panel of Restivo thereon, in order to close off the rear of the cabinet and to provide rear attachment means for the brackets.
For claim 5, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant, Schultz and Restivo further teaches that said first attachment means is identical to said second attachment means.  
For claims 6, 11 and 20, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant, Schultz and Restivo further teaches that said first attachment means includes at least one preformed opening formed in said rear frame member prior to shipment of said cabinet housing to a customer and said second attachment means includes at least one preformed opening formed in said rear frame member prior to shipment of said cabinet housing to a customer, said at least one preformed opening of 4said first attachment means is spaced from and horizontally aligned with said at least one preformed opening of said second attachment means (Fig. 2 of Restivo).  
For claims 10 and 17, the admitted prior art teaches that having a face frame with both a finished exterior surface and an unfinished interior surface is well known in the art. Therefore, it would have been obvious to only have an exterior finished surface on the face frame of Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant, Schultz and Restivo, for cost saving reasons. Wherein said exterior finished surface forms an exterior of said cabinet housing when said frame member is in said first position and when said frame member is in said second position.  
For claim 12, Metcalf in view of “Face frame” Wikipedia webpage, Sturdivant, Schultz and Restivo further teaches the front frame member includes a third horizontally extending member (mid-rail), said third horizontally extending member having a length less than each of a length of said first horizontally extending member and a length of said second horizontally extending member, said third horizontally extending member is disposed between said first horizontally extending member and said second horizontally extending member. A first end of said third horizontally extending member is connected to said first vertically extending member and a second end of said third horizontally extending is connected to said third vertically extending member to form two drawer openings between said first vertically extending member and said third vertically extending member.

Response to Arguments
Applicant's arguments filed February 13, 2021 have been fully considered but they are not persuasive.
Although the reference of Restivo is no longer being applied in the art rejection  as a base reference because of the amendments made in the claims, several of the claims are now being rejected over Metcalf (2012/0079650) in view of “Face frame” Wikipedia webpage, Brafford et al (4,844,565) or Sturdivant (20070175075)  and Schultz (4,844,565).  It is still maintained that to switch/reverse a front frame member positioning on its cabinet would have been an obvious consideration to one constructing the cabinet structure.  As stated above, it has been held that the mere reversal of the essential working parts of a device involves only routine skill in the art and one would place the door/drawer openings as desired and/or needed. Furthermore, Schultz teach that using  aligned openings in a stationary/base structure to attach a frame in different positions is well known in the art.
In the affidavit filed February 13, 2021, there was no comparative data between the claimed disclosed invention and the prior art used in the obvious type art rejections. Secondary considerations (objective evidence of non-obviousness) should include the following: long felt need, commercial success, failure of others, copying and unexpected results.  Ashland Oil, supra. 776 F.2d at 2971  For objective evidence to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.  A prima facie case of nexus is generally made out when the applicant shows both that there is commercial success and that the product that is commercially successful is the invention disclosed and claimed. To the extent that the applicant demonstrates the required nexus, their objective evidence of nonobviousness will be accorded more or less weight. In re GPAC Inc., supra, 547F.3d at 1580
Addressing the official notice to the finished/unfinished front frame surface: since no objections to this Official notice were made, it is assumed that none exist.  Therefore, no further arguments on this notice will be entertained in the future.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
April 14, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637